The defendant claims under the deed to George, and is bound by its provisions. The plaintiffs were incorporated "for the purpose of promoting earnest Christianity, and the maintenance of an annual camp-meeting, . . . under the auspices of the Methodist Episcopal church, and for such other religious, moral, charitable, and benevolent purposes as said corporation may from time to time designate." They were authorized to "establish all by-laws and regulations which may be necessary to carry out the purposes" of the corporation, and for the same purposes to purchase and hold real and personal estate not exceeding in value $20,000, and to "improve, use, sell, and convey, or otherwise dispose of the same at pleasure." Laws 1874, c. 161.
Authority to determine and control the uses to which the land and buildings within their grounds may be put is essential to enable the plaintiffs to accomplish the purposes for which they were chartered. The conveyance to George was made subject to the plaintiffs' charter and to their rules and regulations, in order to secure to them the power to prevent uses of the property inconsistent with the purposes of the association. As all such uses might not be foreseen, one of the rules provided that their regulations might be "altered or amended by a two-thirds vote at any regular meeting of the association." This limitation of the grantee's dominion over the land conveyed is as obligatory as any other. By accepting the deed, George bound himself, his heirs and assigns, to hold the property subject to the plaintiff' subsisting regulations, and to such reasonable alterations or amendments of them as might be made by a two-thirds vote of the association at any regular meeting. Burbank v. Pillsbury, 48 N.H. 475-477, and cases cited.
The right to erect a wharf or building in the lake, as against everybody except the state, passed as an appurtenance of the land conveyed, and subject to the same restrictions. Concord Mfg. Co. v. Robertson, 66 N.H. 1,18-20.
The statute makes it the duty of the clerk to record the votes and proceedings of a corporation so far only "as required by the charter or by-laws." G. L., c. 147, s. 9. Neither the plaintiffs' charter, nor, so far as appears, their by-laws, require their regulations or the vote adopting them to be recorded. The doings of a corporation not recorded, and not by law required to be recorded, may be shown by parol in the same manner as the acts of an individual. Concord v. Bank, 16 N.H. 26, 29; Edgerly v. Emerson, 23 N.H. 555; Moss v. Averell, 10 N.Y. 449; Handley v. Stutz,39 U.S. 417.
Case discharged.
CLARK, J., did not sit: the others concurred. *Page 100